Barnard, P. J.
Wethink the case of Manhattan Brass Company v. Sears, 45 N. Y. 797, settles the principle in controversy between these parties. Hyde invested $3,000 in the business of A. D. Putnam & Co., for one year, and was to receive one-third of the profits.
In the case above cited the court of appeals say that to constitute one a partner as to third persons, it is not necessary that he should agree to share the losses of the business. Sharing in the profits is sufficient.
It is true the judge who delivered the opinion says that he finds in the agreement between the parties in that case “ all the elements of a partnership as claimed by any writer.”
We discover no indication from those words that the court intended to modify the principle previously laid down in the case.

Judgment affirmed with costs.